            Case 1:19-cv-12358-LTS Document 58 Filed 03/13/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

*******************************
                                  *
Pilgrim Insurance Company         *
       Plaintiff                  *
                                  *
v.                                *                   Case No. 1:19-cv-12358-LTS
                                  *
Westfield Transport, Inc., et al. *
       Defendants                 *
                                  *
*******************************

      MARYLOU WELCH’S ANSWER TO FIRST AMENDED COMPLAINT FOR
              INTERPLEADER AND DECLARATORY RELIEF

       1.      Admitted.

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

       5.      Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 5 and therefore denies them.

       6.      Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 6 and therefore denies them.

       7.      Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 7 and therefore denies them.

       8.      Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 8 and therefore denies them.

       9.      Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 9 and therefore denies them.



                                                 1
          Case 1:19-cv-12358-LTS Document 58 Filed 03/13/20 Page 2 of 5



       10.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 10 and therefore denies them.

       11.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 11 and therefore denies them.

       12.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 12 and therefore denies them.

       13.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 13 and therefore denies them.

       14.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 14 and therefore denies them.

       15.     Admitted.

       16.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 16 and therefore denies them.

       17.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 17 and therefore denies them.

       18.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 18 and therefore denies them.

       19.     Admitted.

       20.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 20 and therefore denies them.

       21.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 21 and therefore denies them.




                                                 2
          Case 1:19-cv-12358-LTS Document 58 Filed 03/13/20 Page 3 of 5



       22.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 22 and therefore denies them.

       23.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 23 and therefore denies them.

       24.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 24 and therefore denies them.

       25.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 25 and therefore denies them.

       26.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 26 and therefore denies them.

       27.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 27 and therefore denies them.

       28.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 28 and therefore denies them.

       29.     Paragraph 29 is merely a recitation to which an answer is not required. To the

extent an answer is required, the defendant incorporates her answers to paragraphs 1 to 28.

       30.     Admitted.

       31.     Admitted.

       32.     Paragraph 32 is merely a recitation to which an answer is not required. To the

extent an answer is required, the defendant incorporates her answers to paragraphs 1 to 31.

       33.     Admitted.

       34.     Admitted.

       35.     Admitted.



                                                 3
          Case 1:19-cv-12358-LTS Document 58 Filed 03/13/20 Page 4 of 5



       36.     Admitted.

       37.     Paragraph 37 is merely a recitation to which an answer is not required. To the

extent an answer is required, the defendant incorporates her answers to paragraphs 1 to 36.

       38.     Admitted.

       39.     Admitted.

       40.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 40 and therefore denies them.

       41.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 41 and therefore denies them.

       42.     Paragraph 42 is merely a recitation to which an answer is not required. To the

extent an answer is required, the defendant incorporates her answers to paragraphs 1 to 41.

       43.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 43 and therefore denies them.

       44.     Admitted.

       45.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 45 and therefore denies them.

       46.     Paragraph 46 is merely a recitation to which an answer is not required. To the

extent an answer is required, the defendant incorporates her answers to paragraphs 1 to 45.

       47.     The allegations in paragraph 47 constitute legal conclusions to which no response

is required. To the extent that a response is deemed required, Defendant denies those allegations.

       48.     The allegations in paragraph 48 constitute legal conclusions to which no response

is required. To the extent that a response is deemed required, Defendant denies those allegations.




                                                 4
          Case 1:19-cv-12358-LTS Document 58 Filed 03/13/20 Page 5 of 5



       49.     The allegations in paragraph 49 constitute legal conclusions to which no response

is required. To the extent that a response is deemed required, Defendant denies those allegations.

       50.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 50 and therefore denies them.

       51.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 51 and therefore denies them.

       52.     Defendant states that she is without knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 52 and therefore denies them.

                                     Demand for Jury Trial

       The defendant demands a trial by jury.

                                                      Respectfully submitted,
                                                      MARYLOU WELCH
                                                      By her attorneys,
                                                      DOUGLAS, LEONARD & GARVEY, P.C.


Date: March 13, 2020                          By:     /s/ Charles G. Douglas, III
                                                      Charles G. Douglas, III, NH Bar #669
                                                      pro hac vice
                                                      14 South Street, Suite 5
                                                      Concord, NH 03301
                                                      (603) 224-1988
                                                      chuck@nhlawoffice.com


                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically served through ECF to all counsel of
record on this date.

                                                      /s/ Charles G. Douglas, III
                                                      Charles G. Douglas, III




                                                 5
